John A. Fogleman, Justice, dissenting. I join in the dissenting opinion of my brother Jones. I would add two comments. 1. Any danger that insurance companies may try to eliminate any chance of recovery for total disability in a policy by writing a definition could be controlled by the requirement that a policy be approved by the Insurance Commissioner, who may disapprove it if it contains misleading clauses or exceptions or conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract. Ark. Stat. Ann. §§ 66-S209, 3210 (Repl. 1966). 2. It is high time that this court give attention to the notice given to the bar February 21, 1966, that cases tried after that date would be examined in the light of recommendations contained in the opinion in Avemco Life Insurance Company v. Luebker, 240 Ark. 349, 399 S.W. 2d 265, where the court, “with very considerable reluctance,” followed Mutual Benefit Health & Accident Association v. Murphy, 209 Ark. 945, 193 S.W. 2d 305, the fountainhead of our very extreme and unsound position from which this court dictates the terms of total disability policies.